Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The examiner is in receipt of applicant’s response to office action mailed 12/1/2021, which was received 5/2/2022. Acknowledgement is made to the amendment to claims 1,2,3,11,19. Applicant’s amendment and remarks have been carefully considered and were persuasive in overcoming the USC 101, however, the ar5guements related to the USC 103 rejection were not persuasive and the rejection is restated below modified as nece3ssitated by amendment.:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1,2,3,11,16,19,20,22,23 are rejected under 35 U.S.C. 103 as being unpatentable over Khalifa et al. (US PG PUB 20190197225) in view of Ryner et al. (US PG PUB 20190050921) and further in view of Barbaric US PG PUB 20200085105).

In regards to claim 1, Khalif discloses a system for identity and age verification for tobacco products, the system comprising:
a network (Khalifa, para 0033, connects to internet to authorize usage) ;
a decentralized storage of data coupled with the network (Khalifa, Para 0033, “internet-connected device (e.g., smartphone, tablet, computer, etc.); 
a user device coupled with the network and configured to communicate with the decentralized storage (Khalifa, para 0033, handheld vapor device communicates to the decentralized “internet-connected device (e.g., smartphone, tablet, computer, etc.) 
that allows the purchaser to both unlock and customize the handheld vaporizer 100”),
wherein the communication comprises personal identifying information about the user sent from the user device for storage at the decentralized storage (Khalifa, para 0037, “ a user may control the handheld vaporizer using a smartphone. For example, rather than have a fingerprint sensor on the vaporizer, the vaporizer can be wirelessly connected to a user' smartphone. The user may then use the smartphone to activate the atomizer within the vaporizer. This may be accomplished using the smartphone phone's biometric sensors, pin codes, widgets, or any other function. For example, the user may rely on the phone's security protocol, which would require the phone to be authorized before use of the vaporizer. In another method, a user may choose to activate the atomizer whenever it is connected via Bluetooth® to the user's phone. It will be appreciated that any number of configurations are possible”), further 
wherein the personal identifying information is provided from the decentralized storage for identifying a user and verifying an age of the user when purchasing or using a tobacco product (Khalifa, claim 1, “ preventing use of a handheld vaporizer by minors and securing the handheld vaporizer for use by only authorized individuals, the method comprising: the handheld vaporizer remaining inoperable until authorization by the manufacturer, wherein authorization comprises the steps of: i. a user registering with the manufacturer by submitting a photo of a government ID for age verification through an internet-connected application; ii. upon verifying the age of the user, the manufacturer providing a unique code to the purchaser to register the application for use with the handheld vaporizer; whereupon the purchaser may then secure the handheld vaporizer to prevent unauthorized use, the method of securing comprising biometric authentication”,); and
An aerosol delivery device configured to communicate with the user device (Khalifa, para 0033, “a purchaser would install an application on an internet-connected device (e.g., smartphone, tablet, computer, etc.) that allows the purchaser to both unlock and customize the handheld vaporizer 100. Once installed, the user may then couple (either wired connection or wireless connection (e.g., Bluetooth®)) the handheld vaporizer 100 to the internet-connected device”)
Khalifa teaches registering a personal device with a database to confirm that the user is of age to use the device, but does not specifically mention wherein the personal identifying information is sent to a plurality of replica databases on the network for decentralized storage of the personal identifying information: wherein each replica database within the plurality of replica databases on the network is capable of receiving and validating an age verification when purchasing or using a tobacco product based on the personal identifying information. Ryner teaches “the identification database 111 is a block chain database. Validated age information can be stored on the blockchain when the POS 115 reads a valid authentication instrument, such as a state issued driver's license. For example, the age-identification information of the user is stored on the blockchain in response to the user validating the user's age at the POS 115. The blockchain database may be a distributed peer-to-peer network, including a plurality of nodes. The blockchain may represent a computing environment for operating a decentralized framework that can maintain a distributed data structure. In other words, the blockchain database may be a secure distributed transaction ledger or a blockchain that may support document management. Each node may maintain an individual public ledger (i.e. maintained publicly) according to set procedures that employ cryptographic methods and a proof-of-work concept. In view of the public nature of the ledger and the proof-of-work concept, the nodes collectively create a decentralized, trusted network. Further, embodiments of the blockchain database may be accessible by the computing system for verifying an identity, including age, of the user. Further, the identification database 111 as the blockchain includes a plurality of blocks. Each block may include data regarding recent transactions and/or contents relating to biometric data of the user, linking data that links one block to a previous block in the blockchain, proof-of-work data that ensures that the state of the blockchain is valid, and is endorsed/verified by a majority of the record keeping system. The confirmed transactions of the blockchain are done using cryptography to ensure that the integrity and the chronological order of the blockchain are enforced and can be independently verified by each node of the blockchain. New transactions may be added to the blockchain using a distributed consensus system that confirms pending transactions using a mining process, which means that each transaction can easily be verified for accuracy, but very difficult or impossible to modify. Moreover, embodiments of a block of the blockchain may include a header and a content. Embodiments of the header may include a block ID, a previous block ID, and a nonce. The nonce may represent a proof-of-work. The header may be used to link block to other blocks of the blockchain. Likewise, a next block may include a header and contents. The next block includes a hash of the previous block's header, thereby linking the blocks to the blockchain” (Ryner, para 0034). It would have been obvious to a person having ordinary skill in the art at the time of the invention to include in Khalifa, wherein the personal identifying information is sent to a plurality of replica databases on the network for decentralized storage of the personal identifying information: wherein each replica database within the plurality of replica databases on the network is capable of receiving and validating an age verification when purchasing or using a tobacco product based on the personal identifying information as is taught by Ryner, since this will allow a very capable system of verification using the distributed means of a blockchain. 
The combination of Khalifa and Ryner teach wherein, in response to a purchase by the user of a consumable cartridge for use with the aerosol delivery device, a unique identifier of the consumable cartridge is received and stored (Khalifa, para 0033) and Ryner teaches that the data is stored and accessed by the plurality of replica databases on the network for decentralized storage in association with the personal identifying information of the user (Ryder, para 0034, blockchain is used to store identification information that can be used to identify the consumable cartridge ID data as is found in Khalifa); but does not specifically mention wherein the aerosol delivery device is configured to, in response to connecting the consumable cartridge to the aerosol delivery device, cause a verification from the decentralized storage to be received indicating that the aerosol delivery device connected to the consumable cartridge is being used by the user, the verification being based on the personal identifying information and the unique identifier stored in the decentralized storage. Barbaric teaches wherein the aerosol delivery device is configured to, in response to connecting the consumable cartridge to the aerosol delivery device, cause a verification from the decentralized storage to be received indicating that the aerosol delivery device connected to the consumable cartridge is being used by the user, the verification being based on the personal identifying information and the unique identifier stored in the decentralized storage (Barbaric, para 0007, “receive, from a remote compute device, a capsule attach event detection message. The capsule attach event detection message includes a capsule identifier, a vaporizer identifier, and at least one of an identifier of the remote compute device or an identifier of a user. The memory also stores instructions to cause the processor to determine, based on a registration record, whether the capsule attach event detection message is valid. The memory also stores instructions to cause the processor to send a signal from the processor to one of the compute device or a vaporizer associated with the vaporizer identifier, to unlock the vaporizer for use, if the capsule attach event detection message is valid. The memory also stores instructions to cause the processor to send an alert from the processor to one of the compute device or the vaporizer if the capsule attach event detection message is not valid”). It would have been obvious to a person having ordinary skill in the art a the time of the invention to include in the combination of Khalifa and Ryner wherein the aerosol delivery device is configured to, in response to connecting the consumable cartridge to the aerosol delivery device, cause a verification from the decentralized storage to be received indicating that the aerosol delivery device connected to the consumable cartridge is being used by the user, the verification being based on the personal identifying information and the unique identifier stored in the decentralized storage as is taught by Barbaric since this will allow for the prevention of unauthorized users form using a product that has been preauthorized for select participants, thus preventing unauthorized usage.


In regards to claim 2, the combination of Khalifa, Ryner and Barbaric teaches wherein operation of the aerosol delivery device is controlled based on receipt of the verification to permit generation of an aerosol from the consumable cartridge. (Barbaric, para 0007, “receive, from a remote compute device, a capsule attach event detection message. The capsule attach event detection message includes a capsule identifier, a vaporizer identifier, and at least one of an identifier of the remote compute device or an identifier of a user. The memory also stores instructions to cause the processor to determine, based on a registration record, whether the capsule attach event detection message is valid. The memory also stores instructions to cause the processor to send a signal from the processor to one of the compute device or a vaporizer associated with the vaporizer identifier, to unlock the vaporizer for use, if the capsule attach event detection message is valid. The memory also stores instructions to cause the processor to send an alert from the processor to one of the compute device or the vaporizer if the capsule attach event detection message is not valid”).



In regards to 3, the combination of Khalifa, Ryner and Barbaric teaches wherein operation of the aerosol delivery device is inhibited to prevent generation of an aerosol from the consumable cartridge if the verification is not received (Barbaric, para 0052, “prevent vapor generation until the validation step 380A is successfully completed. In other implementations, the newly-assembled vaporizer is configured to function for a predetermined number of inhalations (or “draws”), and once the predetermined number of inhalations have taken place, the vaporizer automatically locks itself until the validation step 380A is successfully completed”).

In regards to claim 11, the combination of Khalifa, Ryner and Barbaric teaches a method for providing an age-restricted product, the method comprising:
storing personal identifying information for a user in a decentralized storage comprising a plurality of replica databases on a network, wherein each replica database within the plurality of replica databases is capable of receiving and validating an age verification when purchasing or using a tobacco product based on the personal identifying information;
receiving a request, at the decentralized storage, for the personal identifying information for the user;
providing, from the decentralized storage, the personal identifying information verify an age of user based on the personal identifying information in association with a purchase of the age-restricted product, the age-restricted product being a consumable cartridge for use in connection with an aerosol delivery device;
storing, in response to the purchase, a unique identifier of the consumable cartridge in the decentralized storage in association with the personal identifying information of the user; and
providing a verification from the decentralized storage, in response to the consumable cartridge being connected to the aerosol delivery device, that the aerosol delivery device connected to the consumable cartridge is being used by the user based the personal identifying and the unique identifier stored in the decentralized storage. (see response to claim 1).

In regards to claim 16, the combination of Khalifa, Ryner and Barbaric teach confirming the payment by checking the personal identifying information from the decentralized storage (Ryner, Claim 1, payment is only confirmed when user is validated through the decentralized storage where user age and identity information is verified).

In regards to claim 19, the combination of Khalifa, Ryner and Barbaric teaches wherein the aerosol delivery device does not operate unless the age of the user is verified using the personal identifying information from the decentralized storage for that user (see response to claim 3).

In regards to claim 20, the combination of Khalifa, Ryner and Barbaric teach wherein transaction data from the payment transaction is added to the decentralized storage and associated with the personal identifying information (Ryner, para 0034, “the identification database 111 is a block chain database. Validated age information can be stored on the blockchain when the POS 115 reads a valid authentication instrument, such as a state issued driver's license. For example, the age-identification information of the user is stored on the blockchain in response to the user validating the user's age at the POS 115. The blockchain database may be a distributed peer-to-peer network, including a plurality of nodes. The blockchain may represent a computing environment for operating a decentralized framework that can maintain a distributed data structure. In other words, the blockchain database may be a secure distributed transaction ledger or a blockchain that may support document management. Each node may maintain an individual public ledger (i.e. maintained publicly) according to set procedures that employ cryptographic methods and a proof-of-work concept. In view of the public nature of the ledger and the proof-of-work concept, the nodes collectively create a decentralized, trusted network. Further, embodiments of the blockchain database may be accessible by the computing system for verifying an identity, including age, of the user. Further, the identification database 111 as the blockchain includes a plurality of blocks. Each block may include data regarding recent transactions and/or contents relating to biometric data of the user, linking data that links one block to a previous block in the blockchain, proof-of-work data that ensures that the state of the blockchain is valid, and is endorsed/verified by a majority of the record keeping system. The confirmed transactions of the blockchain are done using cryptography to ensure that the integrity and the chronological order of the blockchain are enforced and can be independently verified by each node of the blockchain. New transactions may be added to the blockchain using a distributed consensus system that confirms pending transactions using a mining process, which means that each transaction can easily be verified for accuracy, but very difficult or impossible to modify. Moreover, embodiments of a block of the blockchain may include a header and a content. Embodiments of the header may include a block ID, a previous block ID, and a nonce. The nonce may represent a proof-of-work. The header may be used to link block to other blocks of the blockchain. Likewise, a next block may include a header and contents. The next block includes a hash of the previous block's header, thereby linking the blocks to the blockchain”)..

            In regards to claim 22, the combination of Khalifa, Ryner and Barbaric teach wherein the personal identifying information is stored in each of the plurality of replica databases as a hashed block in a tree or chain data structure (Ryner, para 0034, “ header may be used to link block to other blocks of the blockchain. Likewise, a next block may include a header and contents. The next block includes a hash of the previous block's header, thereby linking the blocks to the blockchain”).

         In regards to claim 23, the combination of Khalifa, Ryner and Barbaric teach wherein each replica database is capable of receiving requests for age verification to permit verification of the requests and responses between the replica databases (Ryner, para 0003, “wherein the prompt instructs the user to input at least one biometric, and upon receiving an approval from the user, a software application loaded on the user mobile device is directed to access at least one biometric data input functionality of the user mobile device to capture the at least one biometric of the user. The at least one biometric is stored on a blockchain database, and the age validation feature associated with the user account of the mobile wallet application loaded on the user mobile device is enabled”).


Response to Arguments
Applicant argue that the combination of Khalifa, Ryner and Barbaric does not teach personal identifying information for age verification information being stored in association with unique identifiers for consumable cartridges. Additionally, the cited combination fails to teach or suggest the use of such unique identifiers in a verification, responsive to connecting the consumable cartridge to an aerosol delivery device. The examiner disagrees and directs applicant’s attention to at least Barbaric, Abstract and FIG 4,  where it is stated that the method “includes receiving a capsule attach event detection message including the capsule identifier, the vaporizer identifier, and at least one of the identifier of the compute device or the identifier of the user. A validity of the capsule attach event detection message is evaluated. If the capsule attach event detection message is valid, an unlock message is sent to the compute device or a vaporizer, and if the capsule attach event detection message is valid, an alert is sent to the compute device or the vaporizer”. In regards to the feature “unique identifiers in a verification, responsive to connecting the consumable cartridge to an aerosol delivery device”. The examiner disagrees and directs applicant’s attention to at least Barbaric, FIG 1B, item 101B (capsule housing, item 123, identifiers and item 101A Pen Housing). 
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Fadok whose telephone number is 571.272.6755.  The examiner can normally be reached Monday thru Friday 8:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein (AU 3625) can be reached on 571.272.6764.
	Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Va. 22313-1450
or faxed to:
571-273-8300 	[Official communications; including 
After Final communications labeled
"Box AF"]
For general questions the receptionist can be reached at 571.272.3600
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).  
/MARK A FADOK/           Primary Examiner, Art Unit 3625